Exhibit 10.2

X4 PHARMACEUTICALS, INC.

DIRECTOR COMPENSATION POLICY

(Last modified: March 13, 2019)

The Board of Directors (the “Board”) of X4 Pharmaceuticals, Inc. (the
“Company”), has approved the following Director Compensation Policy under which
the Company’s non-employee directors shall receive the following compensation
for their service as members of the Board of Directors.

Director Compensation

Our goal is to provide compensation for our non-employee directors in a manner
that enables us to attract and retain outstanding director candidates and
reflects the substantial time commitment necessary to oversee the Company’s
affairs. We also seek to align the interests of our directors and our
stockholders and we have chosen to do so by compensating our non-employee
directors with a mix of cash and equity-based compensation.

Cash Compensation

The fees that will be paid to our non-employee directors for service on the
Board, and for service on each committee of the Board on which the director is
then a member, and the fees that will be paid to the chairperson of the Board,
if one is then appointed, and the chairperson of each committee of the Board
will be as follows:

 

     Annual Retainer
Amount for
Chair      Annual Retainer
Amount for
Member  

Board of Directors

   $ 75,000      $ 35,000  

Audit Committee

   $ 15,000      $ 7,500  

Compensation Committee

   $ 10,000      $ 5,000  

Nominating and Corporate Governance Committee

   $ 8,000      $ 4,000  

The foregoing fees will be payable in arrears in four equal quarterly
installments on the last day of each quarter, provided that the amount of such
payment will be prorated for any portion of such quarter that the director is
not serving on our Board, on such committee or in such position, and no fee
shall be payable in respect of any period prior to the completion of our initial
public offering.



--------------------------------------------------------------------------------

Equity Compensation

Initial Grants. Upon initial election to our Board, such non-employee director
will be granted, automatically and without the need for any further action by
the Board, an initial equity award of an option to purchase 6,854 shares of our
common stock. The initial award shall have a term of ten years from the date of
the award, and shall vest and become exercisable as to 33.3333% of the shares
underlying such award on the 12-month anniversary of the date of the award, with
the remainder vesting in equal monthly installments of 2.7777% of the shares
underlying the initial award until the 36-month anniversary of the date of the
award, subject the director’s continued service as a director, employee or
consultant through each applicable vesting date. The vesting shall accelerate as
to 100% of the shares upon a change in control of the Company. The exercise
price shall be the closing price of our common stock on the date of grant.

Annual Grants. Each non-employee director who has served as a member of our
Board for at least six months prior to the date of our annual meeting of
stockholders for a particular year will be granted, automatically and without
the need for any further action by the Board, an equity award on the date of our
annual meeting of stockholders for such year of an option to purchase 3,427
shares of our common stock. The annual award shall have a term of ten years from
the date of the award, and shall vest and become exercisable as to 8.3333% of
the shares underlying such award on the one-month anniversary of the date of the
award, with the remainder vesting in equal monthly installments of 8.3333% of
the shares underlying the annual award until the twelve-month anniversary of the
date of the award (or, if earlier, the date of the next annual meeting of
stockholders following the date of grant of the option), subject to the
director’s continued service as a director, employee or consultant through each
applicable vesting date. The vesting shall accelerate as to 100% of the shares
upon a change in control of the Company. The exercise price shall be the closing
price of our common stock on the date of grant.

The foregoing share amounts shall be automatically adjusted in the event of any
stock split, reverse stock split, stock dividend, recapitalization, combination
of shares, reclassification of shares, spin-off or other similar change in
capitalization or event effecting our common stock, or any distribution to
holders of our common stock other than an ordinary cash dividend.

The initial awards and the annual awards shall be subject to the terms and
conditions of our 2017 Stock Incentive Plan, or any successor plan, and the
terms of the option agreements entered into with each director in connection
with such awards.

 

2



--------------------------------------------------------------------------------

Expenses

Upon presentation of documentation of such expenses reasonably satisfactory to
the Company, each non-employee director shall be reimbursed for his or her
reasonable out-of-pocket business expenses incurred in connection with attending
meetings of the Board and committees thereof or in connection with other
business related to the Board, and each non-employee director shall also be
reimbursed for his or her reasonable out-of-pocket business expenses authorized
by the Board or a committee of the Board that are incurred in connection with
attendance at various conferences or meetings with management of the Company, in
accordance with the Company’s travel policy, as it may be in effect from time to
time.

 

3